February 18, 1993
                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                             

No. 92-1827

                    UNITED STATES OF AMERICA,

                       Plaintiff, Appellee,

                                v.

                 ONE 1987 BMW 325, ETC., ET AL.,

                           Defendants.

                                         

                          JOHN TENAGLIA,

                       Claimant, Appellant.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

           [Hon. Norman H. Stahl, U.S. District Judge]
                                                     

                                             

                              Before

                      Selya, Circuit Judge,
                                          

                  Coffin, Senior Circuit Judge,
                                              

                     and Cyr, Circuit Judge.
                                           

     Thomas Kerner for appellant.
                  
     Michael J. Gunnison, Assistant United States Attorney,  with
                        
whom Jeffrey R. Howard, United States Attorney, was on brief, for
                      
appellee.

                                             

                        February 18, 1993

                                             

          SELYA,  Circuit  Judge.   This  appeal  arrives at  our
          SELYA,  Circuit  Judge.
                                

doorstep  after  meandering  along   the  byways  that  link  the

Supplemental Rules  for Certain Admiralty and  Maritime Claims to

the  Federal Rules of Civil  Procedure.  We  conclude that, given

the  way in  which  the  Admiralty  Rules  and  the  Civil  Rules

intersect,  the district court's order striking appellant's claim

for    failure   to   answer   interrogatories   was   premature.

Consequently,  we reverse  the  order, vacate  the judgment,  and

remand for further proceedings.

                               I.  
                                 

                     Historical Prolegomenon
                                            

          On March 27, 1991,  police officer Sean Billert arrived

at  the  scene  of  a  two-car  accident  in  North  Conway,  New

Hampshire.  One of the vehicles involved was  a 1987 BMW operated

by  claimant-appellant John Tenaglia.  In the course of a routine

interview, Officer Billert caught the scent of burnt marijuana on

Tenaglia's  clothing.   A search  of the  BMW revealed  traces of

marijuana  and assorted drug  paraphernalia.  Authorities removed

the  car to  a  police compound  and,  during a  further  search,

discovered $14,667 in used  bills plus the key to  a safe-deposit

box.  When opened, the box yielded an additional $16,000 in cash.

          The  State   undertook  to  prosecute  Tenaglia   on  a

narcotics charge.  Meanwhile, the federal government notified him

that it planned to commandeer the cash and car.  Toward that end,

the government  filed a forfeiture complaint  in federal district

court on July 3, 1991.  See 21 U.S.C.   881(a)(4), (a)(6) (1988).
                           

                                2

The  complaint,  festooned  with   ninety-nine  interrogatories,1

alleged  that  the  cash  represented  the  avails  of  narcotics

trafficking;  that  the  vehicle  had been  purchased  with  drug

proceeds;  and, moreover, that it had been used in furtherance of

a drug-related crime.

          Tenaglia  received the forfeiture suit papers on August

9,  1991.   He  promptly  filed  a claim  and  an  answer to  the

complaint but  boycotted the  interrogatories.  On  September 18,

the   government  moved   to   strike  the   claim  because   the

interrogatories  remained  unanswered.    Tenaglia  responded  by

requesting a stay of proceedings pending the outcome of the state

criminal prosecution, or in the alternative, an order sealing the

record  in the forfeiture action so that any admissions could not

be used against him.   Tenaglia subsequently answered two  of the

interrogatories,  contending that  those  answers, without  more,

sufficed to clarify his standing.

          On  May  12,  1992,  the  district  court  granted  the

government's longstanding motion to strike.  The court ruled that

Tenaglia,  by  failing to  answer  the  interrogatories, had  not

perfected the right to prosecute his claim.  The BMW and the cash

                    

     1The interrogatories were served with the complaint pursuant
to Adm. Rule C(6), which provides in pertinent part:

          The claimant of property  that is the subject
          of an action in rem shall file a claim within
          10 days after process has been executed . . .
          .   At  the  time of  answering the  claimant
          shall    also    serve    answers   to    any
          interrogatories  served  with the  complaint.
          In actions  in rem interrogatories  may be so
          served without leave of court.

                                3

were declared forfeit.  This appeal ensued.

          On appeal,  Tenaglia argues  that the lower  court, for

all intents and purposes, dismissed his claim in contravention of

Fed. R. Civ. P. 37 (which, as Tenaglia reads it,  does not permit

dismissal  as   an  initial   sanction  for  failure   to  answer

interrogatories).2    The   government  counterattacks  on  three

fronts.    First,  it  asserts  that, because  Tenaglia  did  not

adequately direct the district court's attention to Civil Rule 37

during  the course of the proceedings below, he is precluded from

relying on the  rule at  this juncture.   Second, the  government

asserts  that  Civil   Rule  37  is  inapposite   in  respect  to

interrogatories propounded pursuant to Adm. R. C(6).   Third, the

government  asserts that,  even  considering Civil  Rule 37,  the

district court's order is supportable.   We limn the  appropriate

standard of  review and  thereafter address Tenaglia's  appeal by

tracking the government's assertions.

                              II.  
                                 

                    

     2The district court, technically speaking, struck Tenaglia's
claim, as opposed to dismissing it.  We think, however, that this
is a distinction  bereft of any meaningful  difference.  Although
in many cases the  upshot of dismissal is more  grievous than the
upshot of  an order  to strike, dismissal  and the striking  of a
claim are quintessentially synonymous in the  forfeiture context.
This is so  because either order  results in  the failure of  the
entire claim.   See United  States v. Contents  of Accounts  Nos.
                                                                 
3034504504 and 144-07143, Etc., 971 F.2d 974, 978 & n.3 (3d  Cir.
                              
1992), petition for cert. filed  (Jan. 6, 1993).  Thus,  we treat
                               
the district court's order  to strike Tenaglia's entire claim  as
the  functional  equivalent  of  a dismissal  order.    We  note,
moreover,  that under Fed. R.  Civ. P. 37,  neither dismissal nor
striking of  a pleading is a permissible  sanction for a delay in
making  discovery unless  the  offending party  first violates  a
preexisting court order.

                                4

                        Standard of Review
                                          

          It  is   within  the  trial  court's   fief  to  choose

appropriate  sanctions   when  a  party  does   not  comply  with

procedural  rules.   See Media  Duplication Servs.,  Ltd.  v. HDG
                                                                 

Software,   Inc.,   928  F.2d   1228,   1238   (1st  Cir.   1991)
                

("Considerable discretion is vested in a district judge to decide

whether to impose  sanctions and what  form they should  take.");

Jensen v. Frank,  912 F.2d  517, 524 (1st  Cir. 1990)  (similar);
               

Damiani v. Rhode  Island Hosp., 704  F.2d 12, 15 (1st  Cir. 1983)
                              

(similar).    An  appellate  court  must  step  softly  in   such

precincts, taking pains not simply to substitute its judgment for

that  of the  district  court  and  intervening  only  if  it  is

persuaded   that  the  district  court  overspilled  fairly  wide

discretionary bounds.  See National Hockey League v. Metropolitan
                                                                 

Hockey Club,  Inc., 427 U.S. 639, 642 (1976); Velazquez-Rivera v.
                                                              

Sea-Land  Serv.,  Inc.,  920 F.2d  1072,  1075  (1st Cir.  1990);
                      

Fashion House, Inc. v. K Mart Corp., 892 F.2d  1076, 1081-82 (1st
                                   

Cir. 1989).   All in all, a party protesting  an order in respect

to sanctions bears a formidable burden in attempting to  convince

the court of appeals that the lower court erred.  

          Deference,  however,  is  not   to  be  confused   with

automatic  acquiescence.    We  will not  rubber  stamp  sanction

decisions entered in the district court.   Media Duplication, 928
                                                            

F.2d at 1238.   Rather, in examining the imposition  of sanctions

for  possible   abuses  of   discretion,  we  focus   our  review

particularly on whether a "material factor deserving  significant

                                5

weight [was]  ignored," whether "an improper  factor [was] relied

upon," or whether "when all proper and no improper factors [were]

assessed  . . .  the court [made]  a serious  mistake in weighing

them."  Independent Oil & Chem. Workers, Inc. v. Proctor & Gamble
                                                                 

Mfg. Co., 864 F.2d 927, 929 (1st Cir. 1988) (collecting cases).
        

                               III.
                                   

                             Analysis
                                     

                                A.
                                  

                        Procedural Default
                                          

          As  a  threshold matter,  the  government  asserts that

Tenaglia waived any reliance on Civil Rule 37 by failing to bring

the rule to the attention of the district court.  After carefully

examining  the record,  we  conclude that,  on balance,  Tenaglia

presented  the issue  in a  manner barely  sufficient to  put the

theory in issue and thereby to avoid a procedural default.

          To  be  sure, the  question  of  waiver is  borderline.

Tenaglia did  not confront  the district court  with chapter  and

verse  anent the Rule 37 argument.  Nonetheless, he did challenge

the  court's  use  of its  discretion  to  dismiss  in the  first

instance without prior adjudication  of his generic objections to

the  wave of interrogatories; and on  several occasions, he asked

the  court to  consider the  objections, meanwhile  enlarging the

time for responding to the interrogatories, before dismissing the

claim.  Tenaglia buttressed  this point by citing cases  in which

orders  compelling  discovery  preceded  dismissal.   See,  e.g.,
                                                                

United States v.  One 1971 Corvette Stingray, Etc.,  No. 89-5398,
                                                  

                                6

1989 U.S. Dist. LEXIS 15079 (E.D. Pa. Dec. 14, 1989).

          In fine,  while Tenaglia's  proffer was  by no  means a

paradigm  of lucidity, neither did it  require the district court

to  sift an ocean of  prose for a  seashell's worth of reasoning.

In  some cases, perhaps,  these meager  efforts would  not serve.

But, in  assessing the  adequacy of  Tenaglia's  proffer, we  are

keenly aware that "dismissal  with prejudice is a  harsh sanction

which  runs counter to our strong policy favoring the disposition

of cases on the merits."  Figueroa Ruiz v. Alegria, 896 F.2d 645,
                                                  

647  (1st  Cir.  1990)  (internal quotation  marks  and  citation

omitted); accord Marx v. Kelly, Hart & Hallman, P.C., 929 F.2d 8,
                                                    

10 (1st Cir.  1991); Velazquez-Rivera, 920 F.2d at  1075.  We are
                                     

mindful,  too, that  forfeiture is  a harsh  medium and  that the

disposition-on-the-merits  policy   is,  therefore,  particularly

potent here.   See United  States v. 384-390  West Broadway,  964
                                                           

F.2d 1244,  1248 (1st  Cir. 1992) (recognizing  that "forfeitures

are strong medicine,  disfavored in  our jurisprudence");  United
                                                                 

States v. $38,000  in U.S.  Currency, 816 F.2d  1538, 1547  (11th
                                    

Cir. 1987) (collecting cases); cf. United States v. 1 Street A-1,
                                                                

885  F.2d  994,  1001  (1st   Cir.  1989)  (acknowledging,  in  a

forfeiture  context,   that  "to  the  greatest  extent  possible

controversies are [to  be] decided on  the merits" and  therefore

excusing potential procedural default).   And, finally, given the

surge in attempted forfeitures,  the importance of the issue  for

future  cases  is itself  a factor  cutting  sharply in  favor of

resolving it  here and now.  Cf. United States v. La Guardia, 902
                                                            

                                7

F.2d 1010, 1013 (1st Cir. 1990) (excusing procedural default  and

considering purely legal  issue not raised below  where the issue

was  significant and  likely  to recur,  such that  addressing it

would  advance the administration of  justice);  United States v.
                                                              

Krynicki,  689   F.2d  289,   292  (1st  Cir.   1982)  (similar).
        

Considering  the  nature  and  circumstances  of  this  case,  we

conclude  that  the  argument   regarding  the  necessity  of  an

intervening  court order  before  dismissal for  failure to  make

discovery was sufficiently raised below.  

                                B.
                                  

           The Interplay Between the Two Sets of Rules
                                                      

          In  1966,  Congress  abolished  the  former  Rules   of

Practice  in Admiralty and Maritime  Cases and replaced them with

the Supplemental Rules for Certain Admiralty and Maritime Claims.

The  scope of  the  new rules  belied  their title  because  they

extended beyond maritime actions  to actions in rem, see  Adm. R.
                                                        

A(2), C, and, in  particular, to forfeiture actions.   See, e.g.,
                                                                

21 U.S.C.    881(b).   In minting the  Admiralty Rules,  however,

Congress did not  completely remove in  rem proceedings from  the

purview of the Civil Rules.3  Rather, Congress decreed that:

               The general Rules of Civil Procedure for
          the  United States  District Courts  are also
          applicable  to [in rem] proceedings except to
          the  extent that  they are  inconsistent with

                    

     3The Court  made it  very clear  that  the former  admiralty
rules were not  meant to be comprehensive  codes regulating every
aspect and detail  of federal  court practice in  cases to  which
they applied.  See Miner v. Atlass, 363 U.S. 641, 648 (1960).  We
                                  
are   confident  that   the  new   admiralty  rules   share  this
characteristic.

                                8

          these Supplemental Rules.

Adm. R. A.

          Pursuant to this direction, we have consistently looked

to the Civil  Rules to fill  gaps in the  Admiralty Rules.   See,
                                                                

e.g.,  384-390 West Broadway,  964 F.2d  at 1247  n.4 (explaining
                            

that "[r]esort . .  . may be  had to the  Federal Rules of  Civil

Procedure for  interstitial matters or where  the Admiralty Rules

are silent .  . .");  United States v. 116 Emerson St.,  942 F.2d
                                                      

74, 77  (1st Cir. 1991)  (similar); In re  Northern Transatlantic
                                                                 

Carriers Corp., 423 F.2d  139, 140 (1st Cir. 1970)  (holding that
              

"[a]ll civil rules, except where impertinent," apply in admiralty

cases); see also  1 Street A-1, 885 F.2d at  998 & n.13 (applying
                              

Fed. R. Civ. P.  4 in forfeiture suit); United States v. $149,345
                                                                 

U.S.  Currency,  747  F.2d  1278,  1280,  1281  (9th  Cir.  1984)
              

(applying  Fed. R.  Civ. P.  37 and 60  in forfeiture  suit); cf.
                                                                 

$38,000 in U.S. Currency,  816 F.2d at 1547 n.20  (noting general
                        

applicability of Civil Rules  to forfeiture actions but rejecting

specific application  of Fed.  R. Civ.  P. 12(f)  as inconsistent

with  Adm.  R.  E(2));  United  States  v.  $39,000  in  Canadian
                                                                 

Currency, 801 F.2d 1210, 1216 (10th Cir. 1986) (similar).
        

           Admiralty Rule C provides  an abecedarian roadmap  for

the  travel of forfeiture proceedings.  An action is initiated by

the filing of a sworn complaint.  Adm. R. C(2).  Persons claiming

an interest in the  targeted property have ten days  within which

to file a claim and twenty days thereafter within which to file a

sworn  answer,  together  with  "answers  to  any interrogatories

                                9

served  with the  complaint."    Adm.  R.  C(6).    However,  the

Admiralty Rules are completely bereft of guidance concerning what

measures may be appropriate when parties fail to serve answers to

interrogatories in a full and timely fashion.  This deficiency is

part of a larger  pattern; read in their entirety,  the Admiralty

Rules make no provision whatever for discovery sanctions.

          In  light  of  the  Admiralty Rules'  opacity  on  this

subject, Adm. R. A directs our  attention to the Civil Rules and,

in particular, to Fed. R. Civ. P. 37.4  The  government seemingly

concedes  that  Civil  Rule  37  requires  that  a  court   order

specifically  compelling answers  to interrogatories  be entered,

and  then transgressed,  before  dismissal can  ensue.   The rule

does,  indeed, operate in that manner.5   See R.W. Int'l Corp. v.
                                                              

                    

     4Fed.  R. Civ.  P.  37  is  entitled  "Failure  to  Make  or
Cooperate in  Discovery:  Sanctions."   It is  the rule to  which
federal   courts  must   resort   in  addressing   a   litigant's
noncompliance with Fed. R.  Civ. P. 33 (entitled "Interrogatories
to Parties").

     5Of  particular  pertinence  here is  the  rule's admonition
that:

          If a  party . . .  fails to obey an  order to
          provide  or  permit  discovery, including  an
          order made under subdivision (a) of this rule
          .  .  .  the court  in  which  the action  is
          pending may make such orders in regard to the
          failure as  are  just, and  among others  the
          following:

               . . . .

               (C) An  order striking out  pleadings or
          parts thereof, or staying further proceedings
          until the order is obeyed, or  dismissing the
          action or proceeding or  any part thereof, or
          rendering  a judgment by  default against the
          disobedient party . . . .

                                10

Welch  Foods, Inc., 937 F.2d  11, 15 (1st  Cir. 1991) (collecting
                  

cases).

          The  next  question  is  whether,   as  the  government

asserts, the quoted portion  of Civil Rule 37 is  antagonistic to

some  provision   of  the   Admiralty  Rules.     The  government

hypothesizes such a clash between Civil Rule 37 and  Adm. R. C(6)

by reading the  latter rule  as allowing dismissal  in the  first

instance  if  interrogatories  are  served  thereunder  and  then

ignored.   But, the government  offers no case  law supportive of

this curious  interpretation.   It relies entirely  on forfeiture

cases  in which  courts have  from time  to time  struck untimely
                                                                 

claims to targeted  property.   See, e.g., United  States v.  One
                                                                 

Dairy Farm,  918 F.2d 310, 311  (1st Cir. 1990).   Such cases are
          

inapposite.  For one  thing, the Civil Rules, like  the Admiralty

Rules, have  uniformly been  interpreted as empowering  courts to

strike  late-filed  pleadings.    See,  e.g.,  Fantasy,  Inc.  v.
                                                             

Fogerty,  664 F. Supp. 1345, 1347-48  (N.D. Cal. 1987).  The same
       

does not hold true  for delayed discovery.  The  Admiralty Rules,

as we  have said, are silent  on this topic, and  the Civil Rules

contain specific  provisions for a  progression of remedies  if a

court    encounters   footdragging    in    the   answering    of

interrogatories.   For  another  thing, the  reason for  strictly

enforcing timeliness  requirements anent the filing  of claims is

"to force claimants  to come  forward as soon  as possible  after

forfeiture proceedings have begun."  116 Emerson St., 942 F.2d at
                                                    

                    

Fed. R. Civ. P. 37(b)(2).

                                11

77 (quoting  1 Street  A-1,  885 F.2d  at 1001).    Once all  the
                          

parties are  before the  court, different  considerations obtain.

At  that juncture, the measured procedure crafted by Fed. R. Civ.

P. 37, which balances  the interest in full and  prompt discovery

against the presumption that disputes  should be resolved on  the

merits, seems a far more suitable instrument.

          To sum  up, the  Admiralty Rules provide  for discovery

via interrogatories   but  they provide no internalized mechanism

for handling  a party's  failure to answer  interrogatories fully

and/or punctually.   Given  the imperative of  Adm. R. A  and the

great similarity in  language between  Adm. R. C(6)  and Fed.  R.

Civ.  P. 33,6 it seems natural  to look to Civil  Rule 37 to fill

the hole in the Admiralty Rules' interrogatory provisions.  Civil

Rule  37 provides what  the Admiralty Rules do  not:  a mechanism

for addressing failures to cooperate in discovery.  Discerning no

hint  of  inconsistency,  we  hold  that  the  use  of  discovery

sanctions  in  forfeiture actions  is  properly  governed by  the

pertinent  provisions of  the Federal  Rules of  Civil Procedure.

Accordingly, the imposition of sanctions for a claimant's failure

or refusal to answer interrogatories in a forfeiture case must be

judged under the jurisprudence of Civil Rule 37.

                                C.
                                  

           The Propriety of the District Court's Order
                                                      

          We turn  last to the  question of whether  the district

                    

     6Except for the fact that Adm. R. C(6) allows the government
first  crack  at  propounding  interrogatories,  it  tracks   the
prescriptive language of Fed. R. Civ. P. 33.

                                12

court's  order  in  this  case  was  within  the  bounds  of  its

discretion.   In this regard,  the government hangs  the case for

affirmance on two hooks.  First, the government tells us that the

order  met the  requirements of Fed.  R. Civ.  P. 37.   Next, the

government argues in the alternative that the  district court had

inherent  power  to order  a dismissal  here.   We  address these

points in order.

          1.  The Rule 37 Framework.  Civil Rule 37 erects a two-
          1.  The Rule 37 Framework.
                                   

tiered framework for addressing a litigant's failure to cooperate

in discovery.  First,  the party propounding interrogatories must

seek  a  court order  compelling discovery.   It  is only  if the

offending party refuses  to comply  with such an  order that  the

court may choose a  sanction as stern as dismissing the action or

striking the offender's pleadings.  See Fed. R. Civ. P. 37(b)(2),
                                       

(d).  Thus,  Civil Rule 37 does not permit  the district court to

jump  directly  to the  most dire  sanctions without  essaying an

intermediate  first step.   To the contrary,  Rule 37's "language

clearly requires  two things as conditions  precedent to engaging

the gears of  the rule's sanction machinery:  a  court order must

be  in effect, and then  must be violated,  before the enumerated

sanctions   can  be  imposed."    R.W.  Int'l,  937  F.2d  at  15
                                             

(collecting cases).7 This  case  aptly illustrates  the  value of

the two-stage process:   a motion to compel  would have given the

                    

     7We  think this  holding is  altogether consistent  with the
Ninth Circuit's position in  $149,345 U.S. Currency, 747  F.2d at
                                                   
1280    although there, a  fresh order to  compel was unnecessary
because  of the res judicata effect of an order to compel entered
in an earlier case.  See id.
                            

                                13

court an  opportunity to  address Tenaglia's Fifth  Amendment and

relevancy  concerns, to  enter an  order fixing  a firm  date for

compliance,  and,  if necessary,  to  punish  Tenaglia's dilatory

conduct by awarding counsel fees and costs.  See Fed.  R. Civ. P.
                                                

37(a)(4).  If Tenaglia  then persisted in giving a  cold shoulder

to  the compliance  date,  the court  would be  in a  position to

exercise its discretion in  choosing an appropriate sanction from

those provided in Rule 37(b), including dismissal.  

          Here,  neither of  the  precedent  conditions was  met.

Instead,  the  government  tried  a shortcut,  moving  to  strike

Tenaglia's  claim for failure to comply with Adm. R. C(6) without

first  seeking to  compel  responses to  the interrogatories  and

without  making the slightest effort  to observe Fed.  R. Civ. P.

37's procedural  strictures.   Seven months after  the government

filed  its motion,  the district  court adopted  the government's

reasoning in  large part, concluding that  Tenaglia "lack[ed] the

standing to  contest  the forfeiture  at  issue" because  he  had

failed to answer the interrogatories.   Based on that conclusion,

the  court struck  the claim without  first entering  a discovery

order  and  subsequently  witnessing   its  breach,  as  Rule  37

requires.   In failing to  account for this  factor, the district

court overstepped its discretion  when it struck Tenaglia's claim

in the first instance.8  See Aggarwal v. Ponce Sch. of  Medicine,
                                                                

                    

     8In point of  fact, because  the government  never moved  to
compel Tenaglia's  compliance, the court had  no discretion under
                                                
Rule  37 to  strike  Tenaglia's claim  for  failure to  make  due
discovery.

                                14

745 F.2d  723, 727  (1st Cir. 1984)  ("The cask  which encases  a

judge's discretion, though commodious, can  be shattered when . .

. the trial court misconceived or misapplied the law . . . .").  

          2.    Inherent  Powers.   In  an  effort  to dodge  the
          2.    Inherent  Powers.
                                

operation  of Civil Rule 37,  the government argues  that, in any

event,  no reference to the  Civil Rules is  exigible because the

courts  can  use  inherent  powers  to  deal  appropriately  with

procedural problems on a case-by-case basis.  Although it is true

that  a district court possesses the inherent power to dismiss an

action where there has  been an egregious abuse of  process, see,
                                                                

e.g., Aoude v. Mobil Oil Corp., 892  F.2d 1115, 1118-19 (1st Cir.
                              

1989)  (holding that the district court possessed  inherent power

to dismiss  the complaint after discovery  of plaintiff's ongoing

fraud  on the court);  cf. Chambers  v. NASCO,  Inc., 111  S. Ct.
                                                    

2123, 2133  (1991) ("outright dismissal of  a lawsuit . .  . is a

particularly  severe   sanction,  yet   is  within   the  court's

discretion")  (citation omitted), we see no evidence here of such

straitened circumstances.  

          Furthermore,  there are  limits  to a  court's inherent

powers, particularly  in instances where  the Civil Rules  are on

all fours.   When,  as in  this case, the  Civil Rules  limit the

nature  of the sanction that can be  imposed, a court may not use

its inherent powers to circumvent the Rules' specific provisions.

See  Bank of  Nova Scotia  v. United  States, 487  U.S.  250, 254
                                            

(1988)  (holding that a court cannot rely on supervisory power to

avoid  the clear mandate of a procedural rule); cf. Chambers, 111
                                                            

                                15

S. Ct. at 2136 (allowing use of inherent powers where Civil Rules

did not limit the nature of the sanction which could be imposed).

Consequently,  even  where  district  courts have  invoked  their

inherent powers to dismiss an action, the dismissal has typically

followed  the violation of a preexisting court order.  See, e.g.,
                                                                

Figueroa Ruiz, 896 F.2d at 648.
             

          We  note, moreover,  that  the  court  below  expressly

relied on Adm. R. C(6)  and did not purport  to invoke   or  even

mention   its inherent powers.  Under these circumstances, we are

disinclined to rummage through the record searching for a  likely

unusable  needle in a haystack never explored by the trial court.

Doing so would be injudicious and, to our way of thinking,  would

needlessly threaten the delicate balance struck by Civil Rule 37.

See Bank  of Nova Scotia, 487 U.S. at 255 ("The balance struck by
                        

the Rule . .  .  may not casually be overlooked  'because a court

has  elected  to  analyze  the  question  under  the  supervisory

power.'") (quoting  United States  v. Payner, 447  U.S. 727,  736
                                            

(1980)); see also R.W. Int'l, 937 F.2d at 20 (refusing "to debate
                            

the entirely  hypothetical question  of whether the  action might

lawfully  have been  dismissed  in the  exercise  of the  court's

inherent powers"). 

                               IV.
                                  

                            Conclusion
                                      

          We need  go no further.9   Because the  Admiralty Rules

                    

     9Tenaglia  requests that  we  direct the  district court  to
issue a  protective order  enabling him simultaneously  to answer
the  interrogatories and protect his  Fifth Amendment rights.  We

                                16

contain no  inconsistent provisions,  Civil Rule 37  provides the

appropriate mechanism  to which parties who  find their discovery

stalled in  forfeiture  cases  must  resort.   And,  because  the

district court failed to abide by the analytic strictures of Fed.

R. Civ. P. 37 when exercising  its discretion here, its order and

judgment cannot stand.

          The order  striking appellant's claim is  reversed, the
                                                                 

judgment  below is vacated, the claim is reinstated, and the case
                                                                 

is  remanded to the district  court for further  proceedings.  No
                                                                 

costs.
      

                    

believe that this  is a matter to be considered  ab initio in the
                                                          
trial  court  and Tenaglia  is, of  course, free  to raise  it on
remand.

                                17